Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

Allowable Subject Matter
Claims 1, 4-21, 30-31, 34, and 36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 4-11, and 36,  the prior art does not teach or suggest either alone or in combination an apparatus comprising: a first selection component coupled with the plurality of signal development components and configured to selectively couple a selected signal development component of the plurality of signal development components with the amplifier component, and a plurality of second selection components each associated with a respective signal development component of the plurality of signal development components, and each configured to selectively couple the respective signal development component with any one or more memory cells of the respective set of memory cells associated with the respective signal development component and in combination with other limitations.
Regarding claim 12, the prior art does not teach or suggest either alone or in combination an apparatus comprising: develop a signal at a signal development component of the plurality of signal development components based at least in part on selectively coupling the signal development component with a memory cell of the plurality of memory cells, wherein developing the signal at the signal development component is associated with a first latency; and generate an output signal of the amplifier component based at least in part on the developed signal at the signal development component, wherein generating the output signal of the amplifier component is associated with a second latency that is shorter in duration than the first latency and in combination with other limitations.
Regarding claim 13, the prior art does not teach or suggest either alone or in combination an apparatus comprising: generate a signal at a signal development component of the plurality of signal development components based at least in part on selectively coupling the signal development component with the amplifier component, wherein generating the signal at the signal development component is associated with a third latency; and develop a cell write signal at a memory cell of the plurality of memory cells based at least in part on the generated signal at the signal development component, wherein developing the cell write signal at the memory cell is associated with a fourth latency that is longer in duration than the third latency and in combination with other limitations.

Regarding claims 14-21, the prior art does not teach or suggest either alone or in combination a method comprising: coupling, during a second time interval that overlaps the first time interval and based at least in part on determining to access the second memory cell, the second memory cell with a second signal development component; coupling, during a third time interval subsequent to the first time interval, the first signal development component with an amplifier component; and coupling, during a fourth time interval subsequent to the second time interval, the second signal development component with the amplifier component and in combination with other limitations.
Regarding claims 30-31, the prior art does not teach or suggest either alone or in combination an apparatus comprising: during a second time interval that overlaps the first time interval and based at least in part on the determination to access the first memory cell and the second memory cell, the second memory cell with a second signal development component of the plurality of signal development components; couple, during a third time interval that follows the first time interval, the first signal development component with the amplifier component; and couple, during a fourth time interval that follows the second time interval, the second signal development component with the amplifier component and in combination with other limitations.
Regarding claim 34, the prior art does not teach or suggest either alone or in combination an apparatus comprising: a second plurality of selection components each coupled with the plurality of access lines associated with a respective one of the plurality of signal development components and configured to selectively couple a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHAN TRAN/Primary Examiner, Art Unit 2825